IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 1962 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                v.                         :   No. 35 DB 2013 and File Nos. C4-14-247
                                           :   and C4-14-682
J. RUSSELL McGREGOR, JR.,                  :
                 Respondent                :   Attorney Registration No. 50048
                                           :   (Allegheny County)
                                           :


                                     ORDER


PER CURIAM:



      AND NOW, this 10th day of December, 2014, there having been filed with this

Court by J. Russell McGregor, Jr., his verified Statement of Resignation dated October

16, 2014, stating that he desires to resign from the Bar of the Commonwealth of

Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is

      ORDERED that the resignation of J. Russell McGregor, Jr., is accepted; he is

disbarred on consent from the Bar of the Commonwealth of Pennsylvania; and he shall

comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any,

to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.